Name: Council Regulation (EEC) No 3507/80 of 22 December 1980 opening and providing for the administration of a Community preferential ceiling for certain petroleum products refined in Turkey and establishing Community supervision of imports thereof (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 367/83 COUNCIL REGULATION (EEC) No 3507/80 of 22 December 1980 opening and providing for the administration of a Community preferential ceiling for cer ­ tain petroleum products refined in Turkey and establishing Community supervision of imports thereof (1981) Whereas this objective may be attained by means of an administrative procedure based on setting off im ­ ports of the products in question against the ceiling, at Community level, as and when these products are submitted to the customs authorities under cover of declarations that they have been made available for free circulation ; whereas this administrative proce ­ dure must make provision for the reintroduction of the Common Customs Tariff duty as soon as the said ceiling has been reached at Community level ; Whereas this administrative procedure requires close and very rapid cooperation between the Mem ­ ber States and the Commission, which must be able to monitor the amounts set off against the ceiling and keep the Member States informed thereof ; whereas this cooperation must be all the closer to enable the Commission to take adequate measures to reintroduce the Common Customs Tariff duty whenever the ceiling is reached, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Arti ­ cle 113 thereof, Having regard to the proposal from the Commis ­ sion, Whereas , pending the entry into force of the Supple ­ mentary Protocol signed in Ankara on 30 June 1973 containing the adjustments to be made to the Agree ­ ment establishing an association between the Euro ­ pean Economic Community and Turkey and to the Additional Protocol (') consequent on the accession of new Member States , the Community has under ­ taken, in an Interim Agreement (2) which runs only for a limited period prior to the entry into force of this Supplementary Protocol, which is applicable until 31 December 1974 but which has been ex ­ tended for 1981 in accordance with the terms laid down in Article 13 thereof, to implement certain provisions of the Supplementary Protocol relating to trade in goods ; whereas under Article 6 of the In ­ terim Agreement amending the first paragraph of the Sole Article of Annex 1 to the Additional Proto ­ col , the Community must totally suspend the customs duties applicable to certain petroleum products falling within Chapter 27 of the Common Customs Tariff, refined in Turkey, within the limit of an annual Community tariff quota of 340 000 tonnes ; whereas , for the products concerned a prov ­ isional adjustment should be made to these tariff preferences , consisting essentially of substituting for the Community tariff quota a Community ceiling which amounts , after successive increases , to 467 160 tonnes , above which the customs duties ap ­ plicable to third countries may be reintroduced ; Whereas the application of the ceiling requires that the Community should be regularly informed of the trend of imports of these products refined in Tur ­ key ; whereas imports of these products should therefore be subject to a system of supervision ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1981 the Com ­ mon Customs Tariff duties shall , subject to Arti ­ cle 2, be totally suspended fbr certain petroleum products , referred to hereinafter and refined in Tur ­ key, within the limits of a Community ceiling of 467 160 tonnes . Within the limits of this ceiling, Greece shall apply duties calculated in accordance with the provisions of Article 1 17 of the 1979 Act of Accession . 2 . The petroleum products to which paragraph 1 applies are the following : (') OJ No L 293 , 29 . 12 . 1972, p . 4 . 0 OJ No L 277 , 3 . 10 . 1973 , p . 2 . No L 367/84 Official Journal of the European Communities 31 . 12 . 80 CCT heading No Description Petroleum oils and oils obtained from bituminous minerals other than crude ; preparations not elsewhere specified or included, containing not less than 70 % by weight of petroleum oil or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations : A. Light oils : III . For other purposes B. Medium oils : III . For other purposes C. Heavy oils : I. Gasoils : c) For other purposes II . Fuel oils : c) For other purposes III . Lubricating oils, other oils : c) To be mixed in accordance with the terms of Additional Note 7 to Chapter 27 (a) d) For other purposes Petroleum gases and other gaseous hydrocarbons : B. Other : 27.10 27.11 27.12 27.13 27.14 I. Commercial propane and commercial butane : c) For other purposes Petroleum jelly : A. Crude : III . For other purposes B. Other Paraffin wax, micro-crystalline wax, slack wax, ozokerite, lignite wax, peat wax and other mineral waxes, whether or not coloured : B. Other : I. Crude : c) For other purposes II . Other Petroleum bitumen, petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals : C. Other (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 31 . 12 . 80 Official Journal of the European Communities No L 367/85 may issue a Regulation re-introducing the Common Customs Tariff duties applicable to third countries until the end of the calendar year. Article 3 Member States shall forward to the Commission not later than the 1 5th day of each month a statement of the imports effected during the preceding month. If the Commission so requests , they shall forward this statement, in respect of 10 day periods, within five clear days of the expiry of each such 10 day period . 3 . Imports of the petroleum products referred to in paragraph 1 shall be subject to Community supervi ­ sion . 4. Imports of the products shall be set off against the ceiling as and when they are submitted to the customs authorities under cover of a declaration that they have been made available for free circula ­ tion . 5 . The extent to which the ceiling has been used shall be determined at Community level on the basis of the imports set off against it in the manner de ­ fined in paragraph 4. 6 . Member States shall inform the Commission at the intervals and within the time limits specified in Article 3 of any imports effected in accordance with the above rules . Article 4 The Commission shall take all necessary measures for the implementation of this Regulation in close cooperation with the Member States . Article 2 As soon as the ceiling referred to in Article 1(1 ) has been reached at Community level , the Commission Article 5 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . , _ For the Council The President J. SANTER